Citation Nr: 1812958	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-42 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and chronic adjustment reaction with depressed mood.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1952 to August 1954 and from September 1954 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the RO limited the psychiatric disability issue to an unspecified mild neurocognitive disorder claimed as PTSD, given the diagnosis of chronic adjustment reaction with depressed mood in the treatment records, the Board has broadened the issue as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Acquired Psychiatric Disability

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 C.F.R. § 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)

The Veteran received a VA PTSD examination in February 2015, and the examiner indicated that the Veteran did not meet the criteria for a PTSD diagnosis; he was, however, diagnosed with a chronic adjustment reaction with depressed mood.  Due to the Veteran's dementia and cognitive functioning, it is possible that he may not currently meet the criteria for a DSM-V diagnosis, but he may have earlier in the appeal period.  While the examiner provided current diagnoses, she did not address their etiologies.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that remand for a new examination and medical opinion as to the current nature and etiology of every acquired psychiatric diagnosis which has been rendered during the appeal period is necessary in this matter.  38 C.F.R. § 4.2 (2017).

Sleep Apnea

As the Veteran's medical records establish a current diagnosis of sleep apnea, and there is an indication, through assertions of the Veteran's representative, that the disabilities may be related to his acquired psychiatric disability, the Board finds that a medical examination with an opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  Specifically, a remand is required to afford the Veteran a VA examination so as to determine whether his sleep apnea was caused or aggravated by his acquired psychiatric disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the etiology of any currently diagnosed acquired psychiatric disorder and any other psychiatric disorder rendered during the pendency of the appeal.  The Veteran's claim folder (including a copy of this remand) should be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the VA evaluation report. 

After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater), that the Veteran's acquired psychiatric disability is related to service.

Due to the Veteran's dementia and cognitive functioning, it is possible that he may not currently meet the criteria for a DSM-V diagnosis.  However, he may have met such criteria earlier in the appeal period.  As such, the examiner is asked to opine on every acquired psychiatric diagnosis which has been rendered during the appeal period. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner should note that there is a current diagnosis of sleep apnea.  The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed sleep apnea is related to service.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by any diagnosed acquired psychiatric disability.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If the examiner finds that the Veteran's sleep apnea disability has been permanently aggravated/worsened by his acquired psychiatric disability, the degree of worsening should be identified.  

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

